William H. Rehnquist: We'll hear argument next in Number oh one four fifty five, the Franconia Associates versus United States, and the Grass Valley Terrace versus United States. Mr.
William H. Rehnquist: Eckland. Mr. Chief...
Jeff H. Eckland: Justice, and may it please the Court.
Antonin Scalia: Mr. Eckland, you you began by saying you're seeking fair compensation for something.
Jeff H. Eckland: We are Justice Scalia, we are seeking compensation for the breach of contra-
Antonin Scalia: Okay.
Jeff H. Eckland: Very much so, Your Honor.
Speaker: tenants.
Antonin Scalia: you think you have a separate cause of action for the Government's violation of the Constitution, assuming y- that that that you're correct that that's what it's done?
Jeff H. Eckland: Under the takings claim, Justice...
Speaker: Scalia?
Antonin Scalia: no, not the takings.
Jeff H. Eckland: Oh, quite so, Your Honor, yes.
Speaker: believe, although it -- for purposes...
Anthony M. Kennedy: this's a Federal contract?
Jeff H. Eckland: It is with the Department of Agriculture, Your Honor, through the...
Speaker: Farmers Home Administrati-
Anthony M. Kennedy: impairment clause doesn't apply.
Jeff H. Eckland: Well, it c- it comes no.
Speaker: The...
David H. Souter: with your argument is that if you have your whole property claim here rests upon the contract.
Jeff H. Eckland: Well, petitioners pled, Justice Souter, the takings claim in the alternative to the breach of contract claim.
Speaker: Well...
David H. Souter: If they are correct, then I don't see how you've got a taking because your your whole property interest the only property interest you're asserting is an interest under that contract.
Jeff H. Eckland: What's being taken, Justice Souter, is the expected use of the petitioners' properties.
Speaker: to a certain period of time.
David H. Souter: contract for it, you have no right to expect it.
Jeff H. Eckland: But there were representations by the Government that created a reasonable investment backed expectation on...
Speaker: on the part of the pet-
Antonin Scalia: did the lower courts find that there was no contract claim? Because of the statute.
Jeff H. Eckland: Because of the w- one judge, in particular, because of the unmistakability doctrine.
Speaker: Because of the...
Jeff H. Eckland: the contract was not clear enough to constitute an enforceable contract with the Government.
Antonin Scalia: I see...
Ruth Bader Ginsburg: I thought the Federal Circuit went on the statute of limitations.
Speaker: expire?
Jeff H. Eckland: Your Honor.
William H. Rehnquist: Ye-
Jeff H. Eckland: on the basis of the statute...
Speaker: of limitations.
William H. Rehnquist: you presented is whether a breach of contract claim accrues for purposes of section twenty-fi- when Congress enacts a statute alleged to abridge a contractual right to freedom from regulatory cavants [: covenants] upon prepayment of Govern- mortgage loans.
Jeff H. Eckland: That is true, Your Honor.
William H. Rehnquist: And that's the case we have here.
Jeff H. Eckland: Well, in yes.
William H. Rehnquist: Didn't the Federal Circuit rely on anticipatory breach?
Jeff H. Eckland: No, Your Honor.
Speaker: anticipatory breach.
Ruth Bader Ginsburg: on anticipatory breach, as I understand it.
Jeff H. Eckland: We do not either, Your Honor, although the petitioners here have the option of suing assuming suing before the breach, assuming that they had the ability to perform at that time and there's nothing in the record...
Speaker: that it did.
Stephen G. Breyer: the notion that before they went to pay it off, it was an anticipatory breach.
Jeff H. Eckland: No, Judge.
Speaker: petitioners...
Stephen G. Breyer: I'm confused.
Speaker: thought...
Stephen G. Breyer: that your argument...
Speaker: was...
Stephen G. Breyer: that the reason the statute of limitations doesn't arise, doesn't start to run prior to the time that they paid it off, is because prior to that time, there was no actual breach.
Speaker: anticipatory breach.
Stephen G. Breyer: All right.
Speaker: what I thought Justice...
Stephen G. Breyer: Ginsburg was asking...
Jeff H. Eckland: Yeah.
Sandra Day O'Connor: Now,
Jeff H. Eckland: Y-
Sandra Day O'Connor: but you take the position that your clients could have filed suit f- soon after the passage of ELIHPA.
Speaker: footnote...
Sandra Day O'Connor: asking you.
Speaker: You...
Sandra Day O'Connor: take the position let's be clear about...
Speaker: this...
Sandra Day O'Connor: please that after the enactment of the statute, your c- clients could have filed suit for breach of contract on an anticipatory breach theory?
Jeff H. Eckland: Yes, but only if they had the ability to prepay at that time.
Antonin Scalia: Well, no, no,
Speaker: no,
Antonin Scalia: no.
Speaker: Ready, willing,
Jeff H. Eckland: and able, Judge.
Antonin Scalia: to...
Speaker: to perform...
Antonin Scalia: when when the obligation to perform comes.
Jeff H. Eckland: You do have to show that you're but for the repudiation, you do have to show that you are able to perform.
Speaker: But performance here...
David H. Souter: me- m- what you're...
Speaker: talking...
David H. Souter: about here in performance means w- w- the ability to prepay.
Jeff H. Eckland: Essentially so, Your...
Speaker: Honor. We...
Jeff H. Eckland: don't rely on...
Antonin Scalia: I I have a contract to deliver a hundred thousand widgets three years from now.
Jeff H. Eckland: Well, no.
Speaker: reply brief, Your Honor.
Antonin Scalia: anticipatory breach most people use it not to get damages but to relieve themselves of the obligation of of remaining i- i- in in the status of being able to perform the contract.
Speaker: I-
Antonin Scalia: It's never the case that he's ready to or almost never the case that he's ready here and now to perform.
Jeff H. Eckland: But, Your Honor, if the person who had the obligation to accept the the delivery did not have the funds, for example, even to purchase them, then that would be sort of...
Speaker: almost a fraudulent...
Antonin Scalia: the funds until three years from now.
David H. Souter: Could we...
Speaker: agree to...
David H. Souter: this? Could we agree to this, that so far as the element of an anticipatory breach claim involves the act of the Government, you had that element, and at least to that extent, you could have brought an anticipatory breach claim when the statute was passed? Maybe you didn't have other elements.
Speaker: agree?
Jeff H. Eckland: J- certainly, Justice Souter, the...
David H. Souter: and But you're saying, whether I could've sued then or not, I certainly can sue at the point at which I would claim my right to redeem without these various conditions, and they refused to honor it.
Jeff H. Eckland: Correct,
Speaker: Your Honor.
Jeff H. Eckland: And and the doctrine does not require you to sue until that date.
Ruth Bader Ginsburg: So, you're...
Speaker: arguing...
Ruth Bader Ginsburg: for total control then over timing because your client could say, well, we're not ready after five years, we're not ready after seven years, we're not ready after ten years.
Jeff H. Eckland: Yes, Your...
Speaker: So, you could b-
Jeff H. Eckland: Because the Government negotiated option terms up to fifty...
Speaker: years.
Antonin Scalia: was the deal.
Speaker: And  that...
Speaker: was the...
Jeff H. Eckland: deal, and the owners relied on that when they signed up, and they had, you know, a clear expectation that at some point in time they would be able to prepay, opt out, and convert their...
Speaker: markets, and   to...
Jeff H. Eckland: market rate yes.
John Paul Stevens: Did they have a a right to assume right after the day after the statute was passed, did they continue to have a right to prepay,
Speaker: The right...
John Paul Stevens: objection? y-
Jeff H. Eckland: N- Well, the right still existed, Your Honor, but it wasn't it was repudiated at the time of the statute.
John Paul Stevens: Well, it wasn't just repudi- it's not like a private citizen saying, I don't intend to perform three years from now.
Speaker: conditioned...
John Paul Stevens: maintain there was no breach at the time the law was passed?
Jeff H. Eckland: That's correct, Your Honor.
Speaker: submitted and denied.
John Paul Stevens: that the statute changed the -- your rights.
Jeff H. Eckland: The statute did condition them, and that conditioning, or fettering as the Government says, is a repudiation, but like any other situation in the private sector, when you repudiate a right, the breach doesn't occur until the time for performance comes due.
Speaker: Well, the breach is repudiation if...
John Paul Stevens: to change his mind.
Jeff H. Eckland: Correct.
Speaker: be able to...
Antonin Scalia: to change its mind? Couldn't the Government pass another statute going back to what ze [: the]
Speaker: situation...
Antonin Scalia: was before this one?
Speaker: Yes, Justice Scalia, they could and they did.
Antonin Scalia: They did it at one...
Speaker: point, didn't...
Jeff H. Eckland: seventy-nine they initially conditioned the right, and in nineteen eighty they repealed it, retracted it.
Speaker: eighty-five.
William H. Rehnquist: argu- about is whether a statute itself, without any ac- action from the agency, can be a repudiation.
Jeff H. Eckland: We believe it can be a repudiation, yes, Mr. Chief Justice.
Anthony M. Kennedy: D- Does the repudiation give you the right to the same damages that you would receive for a total breach of the contract?
Jeff H. Eckland: In our case, no.
Antonin Scalia: I think it's usually the case, is it not, that when there's an anticipatory repudiation, it's v- it's very difficult for the the other party to determine what his damages are going to be.
Jeff H. Eckland: Very...
Speaker: diff-
Antonin Scalia: is why he uses the doctrine to get out of the contract rather than to seek damages.
Jeff H. Eckland: Petitioners here, being in the Court of Federal Claims, have as their only remedy the monetary judgment.
Ruth Bader Ginsburg: So you are you s- you're saying that there was a claim, or you're saying that that your claim really doesn't accrue until you until you have the pre- the wherewithal to prepay.
Jeff H. Eckland: We're saying th- the petitioners would at least have to have the money to prepay.
Speaker: Th- well th-
Jeff H. Eckland: intent to perform and have the...
Speaker: ability...
Jeff H. Eckland: to perform, f-
Anthony M. Kennedy: I have a problem with that,
Speaker: but...
Anthony M. Kennedy: c- if we can get b- b- for the same reason Justice Scalia mentioned.
Jeff H. Eckland: Mhm.
Anthony M. Kennedy: cash in the bank that would allow you to prepay, and then there's a...
Speaker: repudiation.
Anthony M. Kennedy: At that point, can't you show your damages? You don't want to prepay, but can't you say have an expert in and say, this property has a certain value and part of the value is the right t- i- i- at any time to b- prepay the the the loan and and use it for another use? And this can be valued in the real estate market.
Jeff H. Eckland: But here, Justice Kennedy, a fifty year option exists.
Speaker: point in time...
Anthony M. Kennedy: fifty year options are not subject to valuation? The experts do this all the time.
Jeff H. Eckland: Well, but even so, even if you could come up with a damage theory to cover this, still it's clear that under the law, the breach would not be deemed to accrue for limitations purposes until the time for performance has arrived and performance failed.
Sandra Day O'Connor: You're you're just getting me confused again.
Jeff H. Eckland: If they're able to...
Speaker: perform, yes   that's correct.
Sandra Day O'Connor: no.
Speaker: know...
Sandra Day O'Connor: what in the world you are arguing.
Jeff H. Eckland: W- Well, Justice O'Connor, no.
Speaker: before...
Antonin Scalia: if they had the ability to pay, you say.
Jeff H. Eckland: According to Corbin and the case law that we cite at footnote twenty-three of our brief, yes.
Speaker: okay Yeah f-
William H. Rehnquist: twenty-three just says that ordinary contract law applies to these this kind of case.
Jeff H. Eckland: Yeah...
William H. Rehnquist: We still do- but we so we still have to figure out what ordinary contract law, footnote twenty-three doesn't shed any light on that that I saw.
Speaker: But but in this case...
Anthony M. Kennedy: page twenty-seven of the blue brief you say that the law constituted an anticipatory repudiation and petitioners had the option of suing immediately.
Jeff H. Eckland: In general, yes, that's true, Your Honor.
Jeff H. Eckland: From the statute,
Speaker: yes, y- But...
Sandra Day O'Connor: of the statute.
Jeff H. Eckland: But the all petitioners commence suit within six years of the date of the actual breach, which is the date that the prepayment requests were denied.
Stephen G. Breyer: So, what apparently the Government's arguing does it matter if we call this anticipatory repudiation or anticipatory breach? I guess technically...
Jeff H. Eckland: Technically...
Stephen G. Breyer: we should say anticipatory rebudiation? [: repudiation]
Speaker: Yes, Your Honor...
Stephen G. Breyer: And so what they say, in part, which I'd like hear your response, is that you're right that where there is anticipatory repudiation of a contract, the other side, if it's a private contract, has a choice.
Jeff H. Eckland: Well, here Your Honor, although, yes, we need to construe the statute strictly, we cannot do so in such a manner, however, to narrow the waiver of sovereign immunity that has already occurred under the Tucker Act.
Speaker: process.
Antonin Scalia: then i- if that's the ca- I me- I mean I really do think that your takings claim, w- w- which is the reason you're going into this thing well, it was just a conditioning of the right it wasn't an elimination of the right it just reduced it you you do all of that to to support your takings claim.
Speaker: I don't see...
Antonin Scalia: how you can say it was enough for an anticipatory breach, but it wasn't enough for a taking.
Jeff H. Eckland: It it you are correct, Your Honor.
Speaker: maintain...
Jeff H. Eckland: they sued.
Antonin Scalia: And that that's why you were confusing Justice O'Connor,
Speaker: because you're...
Antonin Scalia: not really ready to say there was an anticipatory breach, because in order s- to sustain your takings claim, you don't really want to say there was an anticipatory breach because they didn't really, absolutely break the contract.
Jeff H. Eckland: Justice...
Speaker: Scalia...
Antonin Scalia: both shoulders it seems to me, and and and you're spilling a lot.
Jeff H. Eckland: Well, Your Your Honor, no.
Sandra Day O'Connor: And you...
Speaker: But the takings...
Sandra Day O'Connor: in every breach there's also a taking?
Speaker: Oh, no, Your Honor.
Sandra Day O'Connor: Why aren't weren't you satisfied with a breach of contract claim?
Jeff H. Eckland: Well,
Speaker: we...
Sandra Day O'Connor: what are you adding with this so called takings claim?
Jeff H. Eckland: Well, in the event that the lower courts do not rule in the petitioners' favor on the contract claim, they have their wholly independent takings claim, which is based not it's not predicated on the existence of a contract.
William H. Rehnquist: The the property being...
Speaker: buildings?
Jeff H. Eckland: buildings and their land.
Speaker: Suppose you win on the first claim.
Stephen G. Breyer: Suppose you win on the contract claim.
Jeff H. Eckland: Well, there are differences between the claims, Your Honor.
Speaker: differences...
Stephen G. Breyer: There're differences.
Speaker: yes or no.
Jeff H. Eckland: petitioners do, Your Honor,
Stephen G. Breyer: [Inaudible]
Jeff H. Eckland: yes, because damages are different.
Speaker: request.
Antonin Scalia: full benefit of your contract, which is what would happen if you win on your contract's claim.
Jeff H. Eckland: If well in practical terms, Justice Scalia, if we do prevail on the contract claim at trial, I don't see that we would pursue the takings.
Stephen G. Breyer: That's fine...
Speaker: except what...
Stephen G. Breyer: you're asking us to do then is to write a little essay on a matter that affects millions of other people in a very serious way, in a case which doesn't seem completely to present the issue.
Jeff H. Eckland: On behalf of petitioners I mean, we would not...
Speaker: abandon the takings...
Sandra Day O'Connor: to dismiss it too, I suppose.
Jeff H. Eckland: Yes, you do.
John Paul Stevens: May I ask, because I I have to confess, I get getting a little confused, too.
Speaker: Because...
John Paul Stevens: All we got before us the takings claim.
Jeff H. Eckland: Prior to the time that the owners entered into this program, they owned their land.
Speaker: buildings.
John Paul Stevens: and then they...
Jeff H. Eckland: Then they voluntarily agreed to these restrictions on the use, only a certain level of rent, only a certain income of tenants.
John Paul Stevens: Well, well would you tell me what you think was taken? Is it the right to prepay that was taken?
Jeff H. Eckland: If there is no contract right, then no, that was not taken, Your Honor.
Speaker: What what...
Jeff H. Eckland: their w- is is the is the permitted use of the property under their reasonable invex- investment backed expectation.
John Paul Stevens: It's a regulatory taking of the right to make use of the property the way you wanted.
Jeff H. Eckland: Which occurred prior to the time that they voluntarily agreed to participate in the program.
John Paul Stevens: You mean before even before they signed the contract?
Jeff H. Eckland: Well,
Speaker: at th-
Jeff H. Eckland: at or about the same time.
Speaker: representations from the government...
John Paul Stevens: ask the question...
Speaker: that's...
John Paul Stevens: assume you never made a contract claim.
Jeff H. Eckland: It's just their inability to go back to using their proper- they the w- the way they were because of the passage of ELIHPA and the regulations that compelled them to continue charging only a certain level of rent.
Sandra Day O'Connor: You know, can we...
Speaker: go...
Sandra Day O'Connor: back a little? Did your clients borrow some money from the Federal Government at low interest rates?
Jeff H. Eckland: Yes.
Speaker: Yes.
Jeff H. Eckland: The construction loan, Your Honor, in many cases was in- was initially from a private mortgage lender.
Speaker: effectively...
Sandra Day O'Connor: develop the property.
Jeff H. Eckland: Yes, Your Honor.
Speaker: were able to charge low...
Sandra Day O'Connor: the borrower, your clients, had to exers- execute a loan agreement a and a- a promissory note...
Speaker: Yes, Your Honor.
Sandra Day O'Connor: a mortgage.
Jeff H. Eckland: Yes.
Sandra Day O'Connor: And was the right of prepayment spelled out in any of those agreements?
Jeff H. Eckland: The prepayment right itself was in the promissory note, yes,
Speaker: Your Honor.
Sandra Day O'Connor: Okay.
Jeff H. Eckland: Mr. Chief Justice I see that most of my time is spent.
Speaker: rest for rebuttal.
William H. Rehnquist: Mr. Roberts we'll hear from you.
Matthew D. Roberts: [NS] Mr. Chief Justice, and may it please the Court.
Speaker: of that present breach.
Sandra Day O'Connor: do you concede or should we take this case on the assumption that there was a contract? Do do we...
Matthew D. Roberts: We're for...
Speaker: d-
Sandra Day O'Connor: assume it for purposes of deciding this case?
Matthew D. Roberts: For the purposes of deciding the statute of limitations question, yes.
Speaker: [Inaudible]
Sandra Day O'Connor: the contract included a right of...
Speaker: prepayment.
Matthew D. Roberts: Included a right of prepayment and not only a right of prepayment, because if the contract just said you can prepay at any time, it like all contracts would be presumed to be subject to subsequent legislation.
Speaker: prepayment...
Stephen G. Breyer: the my contract to pay a million dollars when my ship when the ships with grain come in, I say, a year in advance, ha ha, I'll never pay.
Matthew D. Roberts: No.
Speaker: party.
Stephen G. Breyer: so what?
Matthew D. Roberts: Well, two things.
Speaker: Well, that's the question...
Antonin Scalia: cannot cannot break a contract then.
Matthew D. Roberts: No.
Speaker: Government...
Antonin Scalia: Well, the Government can always act by legislation, can't it?
Matthew D. Roberts: Yes, yes, Your Honor,
Speaker: and the Government can breach the...
Matthew D. Roberts: contract and and be responsible for damages.
Speaker: that they can't.
Antonin Scalia: as it does it by legislation, it's okay.
Matthew D. Roberts: No.
Speaker: Government...
Antonin Scalia: thought that was your point, that that this m- this breach is different because it was done by legislation.
Matthew D. Roberts: That doesn't mean that that doesn't mean that it's not a breach, but what it means is that the breach is occurring at the time the legislation is...
Speaker: passed.
Stephen G. Breyer: fine.
Speaker: person...
Stephen G. Breyer: said.
Matthew D. Roberts: Yes.
Stephen G. Breyer: Okay.
Speaker: Now one thing I'm...
Stephen G. Breyer: just curious to get into that a little bit is, I don't understand why the Government is taking the position it does, as well as what the position is.
Speaker: understanding your argument.
Matthew D. Roberts: What what we're what we're asking for is that people who believe that their contractual rights have been injured have been infringed by a statute give the Government reasonably prompt notice, in accordance with the statute of limitations, of their claims.
Speaker: or...
Ruth Bader Ginsburg: what...
Speaker: would the...
Ruth Bader Ginsburg: damages be when I...
Speaker: haven't...
Ruth Bader Ginsburg: got the wherewithal to pay?
Matthew D. Roberts: The the the damages are that petitioners had a loan that they allege gave them a an unfettered option to prepay at any time.
Speaker: val-
Antonin Scalia: to measure? Y- You you bet your life on that? I mean, the the reason the reason contract law has developed the option of suing for anticipatory breach as just an option is precisely because it is often so difficult to anticipate what your damages will be.
Matthew D. Roberts: The damages, first of all, can be measured, as I said.
Speaker: Well, I I I'm not...
Antonin Scalia: mean, you know, my life expectancy can be measured, but I wouldn't bet a whole lot of money on it.
Speaker: You know, you you i-
Antonin Scalia: you can come up with a guess for for for anything.
Speaker: guess.
Matthew D. Roberts: With With due respect, Your Honor, I d- I don't think that's the reason why the law gives the the option to the innocent party.
William H. Rehnquist: W-
Matthew D. Roberts: to retract h- its wrongful...
Speaker: repudiation. That...
William H. Rehnquist: if it is an option, why should the par- innocent party be penalized by having the sta- statute of limitations start to run then?
Matthew D. Roberts: It's t- not an option here because the statute is a present breach.
Speaker: it it's important...
Matthew D. Roberts: to understand the nature of the promise that's that's that's at issue here, I think, and if if I could try to go back to...
Speaker: to do that.
Anthony M. Kennedy: going to ask I I thek [: think] I s- I think it's consistent with w- the Chief Justice inquiry.
Matthew D. Roberts: Our position is that there is an actual breach at the time that the statute is passed, and it's a breach of of the promise that the Government made that it wouldn't impose additional legal restrictions on prepayment.
Speaker: Is it different from...
William H. Rehnquist: Even though performance is not yet due.
Matthew D. Roberts: It Performance on that promise is due, Your Honor.
David H. Souter: No.
Speaker: argument with respect...
David H. Souter: to any contract that is ever made.
Matthew D. Roberts: No, Your Honor, because s- because the the the difference is between legislation and the and the role that legislation has under background principles of contract law and other...
Speaker: actions.
David H. Souter: principle of contract law is that we try to treat the Government and a private contracting party together.
Speaker: And you're...
David H. Souter: saying the fact that the Government can speak through legislation, whereas a private party cannot, alters that rule.
Matthew D. Roberts: The The distinction Your Honor is that is is is two fold that legislation changes the legal rights and so there isn't an...
Speaker: ability   to perform.
David H. Souter: if the contract it exists?
Speaker: It may...
David H. Souter: It may convert one right into a a a right to damages as opposed to a right to performance but the theory of contract is that by repudiation you can't just change the legal rights.
Matthew D. Roberts: It does it does exactly that.
Speaker: for a specific form of...
David H. Souter: then exactly the same thing is true in a private contract when there has been an anticipatory...
Speaker: breach.
Matthew D. Roberts: No, no, Your Honor, there might be a right to f- specific performance if it was the kind of contract that you could get specific performance, but we would submit that you couldn't get specific performance once the Government...
Speaker: How does the fact that you cannot...
Matthew D. Roberts: by law.
David H. Souter: Let's...
Speaker: assume...
David H. Souter: you're right.
Speaker: contract?
Matthew D. Roberts: what it does is show that there's i- there there's a change and an an injury right at the time that the legislation is...
Speaker: passed.
David H. Souter: that...
Speaker: gets...
David H. Souter: back to the original point.
Matthew D. Roberts: It it's not going to apply in a private context because there isn't going to be a breach by virtue of of legislation unless there's a promise...
Speaker: by the private party that...
Matthew D. Roberts: that the laws aren't going to...
Speaker: change.
Antonin Scalia: understand.
Speaker: contract...
Antonin Scalia: and, bingo, there is a breach of contract and you must sue at once.
Matthew D. Roberts: You you...
Speaker: have...
Antonin Scalia: no longer have the option.
Matthew D. Roberts: You...
Speaker: have...
Antonin Scalia: do it.
Matthew D. Roberts: You have no need to invent that.
Speaker: [Inaudible]
Matthew D. Roberts: Y- Y- You have no need to to have that additional promise in the private contract because because there isn't the presumption.
Speaker: Well, what is what is your authority...
William H. Rehnquist: for the proposition that the y- and an anticipatory breach not accepted by the other party starts the statute of limitations rim- running? I mean, what case?
Matthew D. Roberts: W- it's My My My My argument is not that this is an anticipatory breach.
Speaker: that the Government...
Matthew D. Roberts: that has to be there in a contract with the Government...
Speaker: because of the Government's...
William H. Rehnquist: that it's a present breach? Do you still say that an anticipatory breach starts the statute running?
Matthew D. Roberts: That that's not our principal submission.
Speaker: you could read the statue you...
Matthew D. Roberts: could read the statute that w- providing first accrues to mean that the first that when a plaintiff can first bring suit, that that's when the statute of limitations starts to...
Speaker: run for...
William H. Rehnquist: that's not the law as between private parties.
Matthew D. Roberts: Yes, given the principles of sovereign immunity and the principle that the statute should be narr- narrowly...
Speaker: construed. I...
Sandra Day O'Connor: narrow construction notion, or construed strictly notion, applies to deciding whether there's a waiver by the Government of any...
Speaker: [Inaudible]
Sandra Day O'Connor: privilege of sovereign immunity.
Matthew D. Roberts: The Court the Court has held several times that statutes of limitations, as conditions on the Government's waiver of its sovereign immunity, should themselves be be narrowly construed and has applied it in in in cases, for instance, involving a situation where a private party claimed that the limitations period didn't run until an administration administrative determination had been made that there wouldn't be that there was a lo- w- was a loss...
Speaker: and...
Anthony M. Kennedy: in this sense, the Government actually needs less protection than the private party because the Government at least is in a position where it can always pass a statute of limitations...
Matthew D. Roberts: Yes, the...
Speaker: Government...
Anthony M. Kennedy: and if you're if you're if you're concerned about your liability fifty years out or something, I suppose you could pass a statute of limitations.
Matthew D. Roberts: The Government ha- can do that and has done it here, and the statute of limitations provides that when the action first accrues, there's six years to sue.
Anthony M. Kennedy: I...
Matthew D. Roberts: And if if...
Anthony M. Kennedy: Well, but ag- again, I'm I'm back to the problem.
Matthew D. Roberts: In the in the ordinary situation, if a private party let's let's i- if if I may, let's c- can I pose a hypothetical? of a b- If if a if a private party had promised that you could prepay, that the other party could prepay at any time, and Congress passed a statute that imposed restrictions on prepayment, that statute would be neither an anticipatory repudiation or a breach, but would provide a discharge.
Speaker: a- about on the merits of the plantiff's...
Stephen G. Breyer: understand your argument.
Speaker: you're...
Stephen G. Breyer: you're saying that the in Government contracts, there is a promise and there is an issue whether the Government means that promise irrespective of what Congress does in the...
Speaker: future.  That's...
Stephen G. Breyer: an issue...
Matthew D. Roberts: that's an issue...
Speaker: And therefore they're saying...
Stephen G. Breyer: what the Government meant was irrespective of what Congress does, and you're saying no, it meant only if Congress doesn't do to the contrary.
Matthew D. Roberts: On on the...
Speaker: merits, on the merits, yes. But But...
Stephen G. Breyer: that kind of a contract issue is breached when Congress passes the law to the con-
Matthew D. Roberts: Yes.
Stephen G. Breyer: Okay.
Matthew D. Roberts: Okay.
Stephen G. Breyer: right.
Speaker: if...
Stephen G. Breyer: if it's just a background principle, I would worry about the practical consequence being of people, particularly in real estate contracts, having to study every regulation, every statute in order to tell their clients what to do.
Matthew D. Roberts: Okay.
Speaker: And it's also important that Congress be able to cause a closi-
Ruth Bader Ginsburg: It could v- enact the the Congress that's close to the first one could say, okay, we'll repeal it.
Matthew D. Roberts: Yes.
Speaker: and...
David H. Souter: Mr. Roberts, in the case in which the Government, we'll assume, doesn't change its mind, your argument in in response to Justice Breyer's question seems to boil down to something like this.
Matthew D. Roberts: Well, W- When when there's a present when there's a breach, the the general principle is the statute of limitations starts to run at the time of the breach.
Speaker: It doesn't wait to run until...
David H. Souter: your argument, as I understand it, is that because of the Government's peculiar power to pass legislation, the Government should not be in the position of the usual contract breaker who may be subject to an anticipatory breach claim or an actual breach claim later.
Matthew D. Roberts: se- sus- there's a a very strong interest in permitting the Government to in permitting Congress to decide it wants to wrap up the costs of improvident Federal...
Speaker: contracts that they have and and t-
David H. Souter: why don't we let Congress survey through the departments of the Government how many contracts it has entered into or guaranteed and taught up the damages in advance? The Government has access to this information if it wants to get it.
Matthew D. Roberts: wi- The th- the Government doesn't know who's going to sue, for one.
Speaker: does is it...
David H. Souter: the Government may get off a little cheaper if it puts the burden on the...
Speaker: victims.
Matthew D. Roberts: i- there's a dispute here as to whether the contract made this promise or not, and the Government doesn't doesn't know how that dispute's going to be resolved.
Speaker: subsequent legislation.
William H. Rehnquist: contract law is not appried [: applied] you know, you know, you could say it from the point of view of general contract law, it's important that people who breach contracts know as soon as possible how much damage they've done, but obviously that doctrine has not commended itself in the area of general contract law.
Matthew D. Roberts: Well, when they breach a contract and it's a breach, the the statute of limits does start to run and the rule is that even if the damages can't be fully ascertained, that that the statute of limitations run.
Speaker: merchantability.
Sandra Day O'Connor: it's so hard to look at this as an actual breach if we take it on the assumption there was a contractual right of prepayment on demand by the borrower.
Speaker: the...
Sandra Day O'Connor: prepayment.
Matthew D. Roberts: Even under the scenario you posed that that there wasn't an incentive to prepay right at the moment, there's still a a change in what i- in in in the loan that petitioners have, and it's a loan where they no longer have that option to prepay...
Speaker: with unfettered  ha-
Sandra Day O'Connor: the legislation, there still is consideration of the possibility of prepayment, but there're some new conditions imposed whereby the Government tries to assure itself that there will still be a certain number of low-income housing units out there on the market.
Matthew D. Roberts: ye- ye- ye- Yes, Your Honor, but petitioners here aren't complaining about the fact that they're ultimately not able to prepay.
Speaker: they they could prepay.
Sandra Day O'Connor: there was a request to prepay.
Matthew D. Roberts: Ther-
Sandra Day O'Connor: Right?
Matthew D. Roberts: Some...
Speaker: petitioners...
Matthew D. Roberts: have made requests to prepay.
Speaker: all petitioners have made requests to prepay.
Sandra Day O'Connor: some of the petitioners in this case.
Matthew D. Roberts: Some have but...
Speaker: not all petition-
Sandra Day O'Connor: to prepay and it's been refused.
Matthew D. Roberts: At that point, there's an exacerbation in our view of the of the previous breach because it's an application of the restrictions that were imposed and that were imposed, according to petitioners' allegations, in violation of the Government's promise not to impose them.
Speaker: But...
Anthony M. Kennedy: declaratory relief to determine your liabilities? Pick out...
Matthew D. Roberts: At the time of the...
Anthony M. Kennedy: The f- legislation is passed.
Matthew D. Roberts: I suppose that the Government could could do that.
Speaker: for sure, but I don't know any...
Matthew D. Roberts: reason why...
Speaker: why it couldn't be done.
Stephen G. Breyer: and you may not know the answer.
Matthew D. Roberts: An immediate breach, Your Honor.
Stephen G. Breyer: It is immediate?
Matthew D. Roberts: It's an...
Speaker: immediate breach, but...
Matthew D. Roberts: you would y- y- i- it's I Do I have something that's that...
Speaker: Yeah.
Stephen G. Breyer: I mean, that's pretty...
Speaker: analogous. That's pretty...
Stephen G. Breyer: analogous to the...
Speaker: case that you were bringing up.
Matthew D. Roberts: I don't think that the c- that the case I I don't have a case one way or the other...
Speaker: I think you'll find it's an anticipatory breach.
Matthew D. Roberts: But...
Speaker: ordinarily...
Stephen G. Breyer: is an anticipatory breach...
Matthew D. Roberts: If you didn't make any pro- any other promise at all, it would be an anticipatory breach.
Stephen G. Breyer: Mhm.
Matthew D. Roberts: But you wouldn't have need to make that other promise because the because it would be presumed that you wouldn't take action that would d- d- you wouldn't be excused by taking action that makes it impossible for you to perform.
Antonin Scalia: And your whole case hines [: hinges] on that, that the...
Speaker: Well...
Antonin Scalia: really different because of this.
Speaker: unique, we'll adopt a unique...
Antonin Scalia: rule for it would that make you...
Speaker: happy?
Matthew D. Roberts: All I can say to to that, Your Honor, is that that there are many situations in which damages cannot be ascertained fully.
Speaker: and in not having to wait for fifty years to know...
Sandra Day O'Connor: should want to have some rules out there that would encourage it to be able to deal with people on a commercial basis in some areas.
Matthew D. Roberts: I I don't think it discourages them, Your Honor, because they they can sue and their damages are measurable, and they can get the damages.
William H. Rehnquist: Thank you, Mr. Roberts.
Jeff H. Eckland: Thank you, Mr. Chief Justice.
William H. Rehnquist: Thank you, Mr. Eckland.